Citation Nr: 0826745	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-36 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected adjustment disorder with depressed mood.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1957, 
and from September 1957 to October 1974.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
adjustment disorder and assigned an initial disability rating 
of 10 percent.  

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in June 2008.  A transcript of 
the hearing is associated with the veteran's claim folder.


FINDING OF FACT

Throughout the appeal period, the veteran's adjustment 
disorder has been manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no higher, 
have been met for adjustment disorder throughout the appeal 
period.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 
9440 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of November 13, 2003, the date of his claim, 
and a 10 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating.  Although he 
was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for Adjustment Disorder

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

The veteran's adjustment disorder is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9440. Under DC 9440, a 
10 percent rating is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although the patient generally 
functions satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often),  sleep impairment, and mild memory loss (such as 
forgetting names, directions, or recent events.)  38 C.F.R. § 
4.130, Diagnostic Code (DC) 9440.

A 50 percent rating for adjustment disorder is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score.  GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores of 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The veteran was referred to the mental health clinic in May 
2003, after he exhibited signs of depression following his 
diagnosis of prostate cancer.  At that time, he reported that 
he had erratic sleep because of his medications.  He 
indicated that he had been treated for military-related 
mental health problems in the past but had discontinued his 
treatment.  He stated that he had given up his volunteer work 
since his cancer diagnosis and that he worked in his yard at 
home to stay occupied.  Upon examination, the veteran was 
alert and oriented.  He was depressed but had no suicidal or 
homicidal ideation and no psychosis.  His memory was fair and 
his attention and concentration were good.  His insight and 
judgment were intact.  The examiner diagnosed adjustment 
disorder with depression and assessed the veteran's GAF as 
60.  He elected to treat the veteran with therapy first and 
to defer medications.  

At a follow up VA appointment in June 2003, the examiner 
noted the veteran had a mild degree of depression secondary 
to his cancer.  He stated that the cancer treatments were 
almost completed and the veteran expected he would feel 
better then.  The veteran reported that his wife and his 
church were very supportive, and he did not want any 
medications for his depression.  

The veteran underwent a VA examination for post traumatic 
stress disorder in May 2004.  He reported a number of health 
problems in and after service and stated that his 
psychiatrist had recently prescribed medication to help him 
sleep.  He described having nightmares of combat 
approximately once per month, as well as daily intrusive 
thoughts triggered by people asking him to make comparisons 
between Vietnam and Iraq.  He also reported that his recovery 
from prostate cancer had improved his mood.  The veteran had 
no legal problems and no history of violence or substance 
abuse.  He was active in his church and had a good 
relationship with his family and friends.  The veteran denied 
panic attacks and anhedonia and said that his energy was 
improving.  The examiner noted that his speech was fluent, 
precise, and logical, although there were some concentration 
problems possibly due to his medications.  His memory 
appeared to be intact, and there was no indication of impulse 
control.  He diagnosed adjustment disorder with depressed 
mood secondary to medical status, resolving, and assessed his 
GAF as 73.  The examiner noted that the veteran's maturity 
and "stoic" manner seemed to improve his ability to manage 
stress.  

The veteran underwent a VA mental health examination in March 
2006 with the same examiner.  He reported increased worry and 
despair regarding his physical health problems and associated 
pain.  The examiner noted that the veteran reported feelings 
of hopelessness and appeared more depressed than at the 
previous examination examination.  Upon examination, the 
veteran was alert and oriented, though his affect and mood 
were sad and he had ongoing anxiety about his poor health.  
He continued to have trouble sleeping due to his physical 
health problems and medications.  He also reported despair 
over his neediness, as well as helplessness, anhedonia, and 
anergia.  The examiner noted that the veteran tried to 
maintain a stoical adjustment, but overall was more depressed 
and worried.  The examiner revised his earlier assessment, 
stating that the veteran's anxiety and depression, while 
mild, did not appear to be resolving, as they were secondary 
to his service-connected physical ailments, which had 
worsened.  He assessed the veteran's GAF as 68 and noted that 
"the mild level of [the veteran's symptoms] is a testament 
to the claimant's adaptability."  

The veteran underwent a VA psychiatric examination in August 
2007.  Upon examination, the veteran's psychomotor activity 
and speech were unremarkable, and his affect was appropriate.  
His attention and orientation were intact, and he had 
appropriate judgment and no delusions.  He reported sleep 
impairment and nightmares every couple of months.  He had 
obsessive thoughts relating to his physical pain.  He had no 
panic attacks, suicidal or homicidal ideation, or episodes of 
violence.  On the Beck Depression Inventory-Second Edition, 
he wrote that he feels sad all of the time and is discouraged 
about his future.  He stated that he cries more than he used 
to, has lost interest in other people and things, and is 
tired, fatigued and irritable.  The examiner diagnosed 
adjustment disorder with depressed mood and assessed his GAF 
as 70.  He added that, despite this diagnosis, there did not 
appear to be any significant impairment in the veteran's 
psychosocial functioning, as he was in a stable marriage, was 
close to his family, and had an active social life.  The 
examiner further stated that the veteran's current depression 
is due to the stress of his numerous medical conditions.  

The evidence includes outpatient treatment records dated 
between June 2004 and October 2007, which show that the 
veteran received ongoing psychiatric care during this time.  
He consistently reported occasional nightmares and daily 
intrusive thoughts of his combat experiences, as well as good 
support from his family and his church.  

Discussion

The veteran contends that his current disability rating of 10 
percent does not adequately reflect the impact his disability 
has on his daily functioning.  At his June 2008 Board 
hearing, he stated that he has memory problems in which he 
forgets appointments and things people tell him, despite his 
efforts to remind himself, and this causes him distress.  He 
further stated that, although he functions well, it requires 
a great deal of willpower and concentration to do everyday 
activities, such as getting up in the morning and grooming.   

Based on review of the evidence outlined above, the Board 
finds that the veteran's condition met the criteria for a 
rating of 30 percent, but no higher, throughout the appeal 
period.  

The evidence demonstrates that, throughout the appeal period, 
the veteran's adjustment disorder has been manifested 
primarily by depressed mood, sleep disturbances including 
nightmares, memory problems, irritability, anhedonia, and 
difficulty with concentration, which have persisted despite 
his use of medication.  The veteran's description of his 
symptoms has been essentially unchanged over time, and 
examiners have assigned him GAF scores ranging from 68 to 73, 
which indicate mild impairment.  The Board acknowledges the 
May 2004 examiner's assessment that the veteran's condition 
was resolving in response to his cancer treatment and rated 
his GAF as 73, suggesting transient symptoms.  However, the 
Board notes that this same examiner changed his opinion when 
he found that the veteran's symptoms had not improved after 
two years.  Thus, the evidence as a whole shows that the 
veteran's level of impairment has been consistent throughout 
the appeal period.  

Furthermore, although the veteran appears to function well 
despite his psychological symptoms, VA examiners have 
described him as "stoic" and "adaptab[le]," suggesting 
that his symptoms are more severe than they appear and that 
he exercises extraordinary strength of will in managing them.  
In consideration of this fact, the Board concludes that, 
throughout the appeal period, the severity of the veteran's 
adjustment disorder has been such that it more closely 
approximates the criteria for a 30 percent rating than it 
does the criteria for the 10 percent rating assigned by the 
RO.  With application of the provisions of 38 C.F.R. § 4.7 
and with resolution of all reasonable doubt in the veteran's 
favor, a 30 percent rating may therefore be assigned for the 
entire appeal period.  

It is the Board's opinion that the veteran's symptoms do not 
warrant a rating greater than 30 percent at any time during 
the appeal period.  There is no evidence that the veteran 
experiences more severe symptoms such as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impaired judgment or abstract thinking, or difficulty in 
establishing and maintaining effective work and social 
relationships.  Therefore, a higher evaluation is not 
warranted.  


ORDER

An initial disability rating of 30 percent for adjustment 
disorder is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


